UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: September 30, 2010 Commission File No. 1-11530 Taubman Centers, Inc. (Exact name of registrant as specified in its charter) Michigan 38-2033632 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of principal executive offices) (Zip code) (248) 258-6800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of November 4, 2010, there were outstanding 54,680,157 shares of the Company's common stock, par value $0.01 per share. Table of Contents TAUBMAN CENTERS, INC. CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Consolidated Balance Sheet – September 30, 2010 and December 31, 2009 2 Consolidated Statement of Operations and Comprehensive Income – Three Months Ended September 30, 2010 and 2009 3 Consolidated Statement of Operations and Comprehensive Income – Nine Months Ended September 30, 2010 and 2009 4 Consolidated Statement of Changes in Equity – Nine Months Ended September 30, 2010 and 2009 5 Consolidated Statement of Cash Flows – Nine Months Ended September 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PART II – OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 6. Exhibits 47 SIGNATURES 1 Table of Contents TAUBMAN CENTERS, INC. CONSOLIDATED BALANCE SHEET (in thousands, except share data) September 30 December 31 Assets: Properties $ $ Accumulated depreciation and amortization ) ) $ $ Investment in Unconsolidated Joint Ventures (Note 4) Cash and cash equivalents Accounts and notes receivable, less allowance for doubtful accounts of $7,790 and $6,894 in 2010 and 2009 Accounts receivable from related parties Deferred charges and other assets $ $ Liabilities: Notes payable (Note 5) $ $ Accounts payable and accrued liabilities Distributions in excess of investments in and net income of Unconsolidated Joint Ventures (Note 4) $ $ Commitments and contingencies (Notes 5, 7, 8, and 9) Equity: Taubman Centers, Inc. Shareowners’ Equity: Series B Non-Participating Convertible Preferred Stock, $0.001 par and liquidation value, 40,000,000 shares authorized, 26,233,126 and 26,359,235 shares issued and outstanding at September 30, 2010 and December 31, 2009 $
